DETAILED ACTION
Response to Amendment
The declaration was received 4/29/21 and the amendment was received 3/17/21. Claims 26 and 67-105 are pending.
Oath/Declaration
The declaration of 4/29/21 is acknowledged in response to INFORMATIONAL NOTICE TO APPLICANT entered 8/27/18.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Accordingly, 35 USC 112(f) is NOT invoked in claims 26 and 67-105.

Response to Arguments
Applicants state on page 17 of the remarks of 3/17/21:
“Accordingly, as discussed during the interview, Applicants request that the next Office Action explicitly note that the terms "farming operation" and "scale" are supported by the provisional application to which this application claims priority. Alternatively, Applicants request that the next Office Action explicitly note that Applicants' arguments with regards to the terms "farming operation" and "scale" are persuasive.”

	In response, the examiner explicitly notes that Applicants' arguments with regards to the terms "farming operation" and "scale" are persuasive in accordance with the interview summary entered 3/22/21 and the remarks of 3/17/21, page 17.
Applicant’s arguments, see remarks, page 18, filed 3/17/21, with respect to the claim objection of claims 26 and 67-105 have been fully considered and are persuasive.  The claim objection of claims 26 and 67-105 has been withdrawn. 












Applicant’s arguments, see remarks: 
pages 18 and 19, emphasis added:
“The Office Action cites col. 2, 11. 14-21 and col. 8, 11. 32-50 of Obradovic in rejecting "applying a prediction model..." as claimed. At best these passages teach the application of a model to land characteristics. However, neither these passages nor the remainder of Obradovic teaches a prediction model configured to identify a second set of farming operations "based on inputs to the prediction model comprising 1) the characteristics of the selected portion of land, 2) the first set of farming operations to be performed on the selected portion of land, and 3) the first expected crop productivity corresponding to the first set of farming operations to be performed on the selected portion of land" as claimed.” 

page 19, emphasis added:
“As discussed during the interview, the models of Obradovic do not take as input either a set of farming operations yet to be performed, or an expected crop productivity corresponding to the set of farming operations yet to be performed. Indeed, Obradovic does not teach or suggest a set of farming operations to be performed (e.g., that hasn't already been performed) as input to a prediction model at all, let alone an expected crop productivity corresponding to this set of farming operations to be performed.”

, filed 3/17/21, with respect to the rejection(s) of claim(s) 26,67-70,72-76,78 and 79-83,85-89,91 and 92-96,98-102,104 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103 in view of
MEWES et al. (US Patent App. Pub. No.: US 2019/0050741 A1) that teaches a planting and harvest date, wherein the planting and harvest are the claimed farming operations for each date, represented in fig. 1:112: “CROP & PLANTING INFORMATION” being input via fig. 1:150,151 to fig. 1:154: “MACHINE LEARNING & ARTIFICIAL INTELLIGENCE MODELS” corresponding to the claimed “input…to the prediction model comprising…2) the first set of farming operations to be performed on the selected portion of land”.


In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  “input either a set of farming operations yet to be performed, or an expected crop productivity corresponding to the set of farming operations yet to be performed”   applicant’s remarks, page 19 of 3/17/21, emphasis added:
“As discussed during the interview, the models of Obradovic do not take as input either a set of farming operations yet to be performed, or an expected crop productivity corresponding to the set of farming operations yet to be performed. Indeed, Obradovic does not teach or suggest a set of farming operations to be performed (e.g., that hasn't already been performed) as input to a prediction model at all, let alone an expected crop productivity corresponding to this set of farming operations to be performed.”

) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In contrast, claim 29 states:
“inputs to the prediction model comprising 
1) the characteristics of the selected portion of land, 
2) the first set of farming operations to be performed on the selected portion of land, and 
3) the first expected crop productivity corresponding to the first set of farming operations to be performed on the selected portion of land”.





Applicant's arguments in page:19:
“As discussed during the interview, the models of Obradovic do not take as input either a set of farming operations yet to be performed, or an expected crop productivity corresponding to the set of farming operations yet to be performed. Indeed, Obradovic does not teach or suggest a set of farming operations to be performed (e.g., that hasn't already been performed) as input to a prediction model at all, let alone an expected crop productivity corresponding to this set of farming operations to be performed.”

filed 3/17/21 have been fully considered but they are not persuasive.
	The examiner understand applicant’s remark to mean that the: 
a)	a set of farming operations yet to be performed is modified (via the modifier adverb “as”, not claimed) via an input , or 
b)	an expected crop productivity corresponding to the set of farming operations yet to be performed is modified via an input. 
As similarly discussed, above Obradovic does not teach said “a)”, “a set of farming operations yet to be performed is modified via an input”. 
However, Obradovic does teach “b)” since Obradovic teaches a “yield prediction model” such that the model is modified by an input as shown by the two input lines of fig. 3:
a)	204 to 206 (a “user” input); and 
b)	208 to 206 (a data-“set” input) via c.12,ll. 13-24:
“To further specialize prediction in each training cluster C.sub.i, the user 202 can also identify subsets L.sub.i, A.sub.i, and H.sub.i by assigning C.sub.i data into three equal-size parts according to the yield.  Hence, the subset L.sub.i corresponds to the lower 33% of the yield in C.sub.i while subsets A.sub.i and H.sub.i represent the average 33% and the highest 33% of the yield in cluster C.sub.i.  Thus, three yield prediction models can be fitted to each cluster in a training portion of the merged yield.  For each point in the test set, its corresponding cluster is identified.  Then, the 
nearest point from the training set which belongs to the same cluster is found and the corresponding regression model is applied.”

Applicant's arguments in page 19, emphasis added:
“As discussed during the interview, the models of Obradovic do not take as input either a set of farming operations yet to be performed, or an expected crop productivity corresponding to the set of farming operations yet to be performed. Indeed, Obradovic does not teach or suggest a set of farming operations to be performed (e.g., that hasn't already been performed) as input to a prediction model at all, let alone an expected crop productivity corresponding to this set of farming operations to be performed.”

filed 3/17/21 have been fully considered but they are not persuasive.
	The examiner respectfully disagrees since Obradovic teaches as similarly discussed above and as shown in the below 35 USC 103 rejection of claim 26, reproduced below:
“3) the first expected crop productivity (via “yield prediction models”) corresponding to the first set of farming operations (said i.e. “A recipe”) to be performed (said via fig. 3:222: “RECOMMENDATION MODULE”)”. 












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions, below.
Claims 26,67-70,72-76,78 and 79-83,85-89,91 and 92-96,98-102,104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obradovic et al. (US Patent 6,865,582) in view of Wang et al. (Deep Transfer Learning for Crop Yield Prediction with Remote Sensing Data) and SCHAFER (US Patent App. Pub. No.: US 2020/0311828 A1) and MEWES et al. (US Patent App. Pub. No.: US 2019/0050741 A1) and all claims are given the 35 USC 102 date of 8/7/18 of applicant’s non-provisional application 16/057,387 that shows 35 USC 112(a) support for the claim set of 7/2/20. In contrast, applicant’s provisional application 62/542,705 8/8/2017 does not support claim 26 by not disclosing, for example the claimed “cluster” and “geographically diverse locations”.



Regarding claim 26, Obradovic teaches a method comprising:
accessing (via fig. 1:all), for each of a plurality of portions of land (corresponding to fig. 
3:206: “SPATIAL DATA”), crop growth information (corresponding to said spatial data) describing
1) characteristics (for fig. 3:214: “PREPROCESSING MODULE”: detailed: fig. 4:240: “FEATURE SELECTION”) of the portion of land, 
2) a first set of farming operations (i.e. “A recipe”) to be performed (via fig. 3:222: “RECOMMENDATION MODULE”), and 
3) a first expected (via fig. 3:218: “PREDICTION MODULE”) crop productivity (corresponding to “ ‘keep nitrogen below 42 ppm for wheat production’” and “soil at…46 ppm nitrogen”) corresponding to the first set of (recommended) farming operations (via c.16,l. 63 
to c.17,l.15:
“The present invention provides for prediction of values of a specific field by interpolating from various tested point or block sampling. A recipe for optimizing, for example, nitrogen levels would occur through the following steps. The analysis begins by obtaining a fact from the spatial database. A preliminary determination about the obtained fact is made against the backdrop of the current statements to see if the fact can or cannot be executed. If the fact cannot be executed, the fact is discarded. An example of non-compliance and discarding is as follows: if the fact states "keep nitrogen below 42 ppm for wheat production" and a current statement indicates that the soil at a particular site in a field for growing wheat is determined to be 46 ppm nitrogen, the fact cannot be executed; the fact is then discarded. Discarding of the facts in this manner eliminates superfluous data from being considered when the recipe is being devised. Thus the final recipe is free from extraneous data. Once discarded, the method then ascertains whether other facts are available. If so, the steps are iteratively processed until all facts have been examined.”); 



















identifying (“to find” or “to discover”, cited below) a cluster (by “clustering”) of portions of 
land associated with a (“homogenous”) threshold (via “a minimum number of points”) similarity (so that “data points have more similar characteristics” via: 
c.11,ll. 1-15:
“Referring now back to FIG. 3, the partitioning module 216 allows users to split the data set into more homogenous data segments, thus providing better modeling results. In a majority of spatial data mining problems, there are subregions wherein data points have more similar characteristics and more homogenous distributions than in comparison to data points outside these regions. In order to find these regions, the partitioning module 216 supports data partitioning according to attributes or a target value (i.e., driving variables). The partitioning module 216 can also partition using a quad tree to split a spatial region along its x and y dimensions into 4 subregions. The partitioning module 216 also supports k-means-based and distribution-based clustering designed for spatial databases and the use of entropy and information gain to partition attribute space by means of regression trees.”

c.11,l. 46 to c.12,l.2:
“Using the features derived through the feature selection module 240 and feature extraction module 242, a Density-Based System for Discovering Clusters in Large Spatial Databases with Noise (hereinafter "DBSCAN") clustering method can be used to partition fields into similar regions ignoring the spatial attributes (x and y coordinates) and the yield value. The DBSCAN algorithm can be applied to merge training and testing field data. These fields need not be adjacent because the x and y coordinates were ignored in the clustering process. The DBSCAN algorithm relies on a density-based notion of clusters and was designed to discover clusters of arbitrary shape efficiently. The key idea of a density-based cluster is that for each point of a cluster its Eps-neighborhood for some given Eps>0 has to contain at least a minimum number of points (MinPts). That is, the density in the Eps-neighborhood of points has to exceed some threshold. Furthermore, the typical density of points inside clusters is considerably higher than outside of clusters. DBSCAN uses a simple but effective heuristic for determining the parameters Eps and MinPts of the smallest cluster in the database. The user can change the Eps and MinPts parameters of DBSCAN method to change the size of the resulting clusters.”);






applying a prediction model (said via fig. 3:218: “PREDICTION MODULE”) trained 
(such that “each predictor is independently trained”) on crop growth information (or “a fact….for growing wheat” cited above) from a plurality of geographically diverse locations (corresponding to “many different geographic locations”) to the accessed crop growth (spatial) information (“for growing wheat”) associated with the (minimum-point-recognized) cluster of portions of land, the prediction model (said via fig. 3:218: “PREDICTION MODULE”) configured to identify (comprising to establish as being a particular thing) , for a selected portion (via an “a randomly chosen validation subset” with corresponding “problem” being handled via “increases the separation distance between the data points of the training and validation subsets”) of land (via “each point of the field”)  within the identified (via said “to find” or “to discover”) cluster (via said by “clustering”) of the portions (said via “a randomly chosen validation subset” with corresponding “problem” being handled via “increases the separation distance between the data points of the training and validation subsets”) of land (said via “each point of the field”) , a (predicted) second set of farming (nitrogen-recipe) operations (via said recipe comprising to establish as being a particular thing) that can produce a second expected (or predicted-wheat) crop productivity (regarding said nitrogen and wheat production) based on inputs (as indicated by the lines connecting boxes in figures 2 and 3) to the prediction model (said via fig. 3:218: “PREDICTION MODULE”) comprising


1) the characteristics (or “spatially statistical information such as… relevant 
surface characteristics of the region” “during the training process” or statistical “region attributes…during the training process”) of the selected (said via “a randomly chosen validation subset”) portion (said via “a randomly chosen validation subset” with corresponding “problem” being handled via “increases the separation distance between the data points of the training and validation subsets”) of land (said via “each point of the field”) , 
2) the first set of farming operations (said i.e. “A recipe”) to be performed 
(said via fig. 3:222: “RECOMMENDATION MODULE”) on the selected (said via “a randomly chosen validation subset”) portion (said via “a randomly chosen validation subset” with corresponding “problem” being handled via “increases the separation distance between the data points of the training and validation subsets”) of land (said via “each point of the field”) , and 
3) the first expected crop productivity (via “three yield prediction models”) 
corresponding to the first set of farming operations (said i.e. “A recipe”) to be performed (said via fig. 3:222: “RECOMMENDATION MODULE”) on the selected (said via “a randomly chosen validation subset”) portion (said via “a randomly chosen validation subset” with corresponding “problem” being handled via “increases the separation distance between the data points of the training and validation subsets”) of land (said via “each point of the field” via 
c.2,ll. 14-21:
“Furthermore, precision agriculture data is inherently distributed at multiple farms and cannot be localized on any one machine for a variety of practical reasons including physically dispersed data sets over many different geographic locations, security services and competitive reasons.  In such situations, it would be advantageous to have a distributed data mining system that can learn from large databases located at multiple sites.”;

c.7,l. 53 to c.8,l. 19:
“An important part of NN design process is deciding when to stop training to avoid overfitting.  One preferred approach is to use part of the model-fitting data as a training set for designing the model, and to use the rest as validation data for stopping the training process.  Training is halted when the mean squared error (MSE) for the validation data starts to increase.  For spatially correlated training and validation sets, minimizing the error on the training subset would likely minimize the error on a randomly chosen validation subset, since each sample in the validation subset would have samples in the training subset as its spatial neighbors.  Therefore, it could be expected that the training of a NN with a randomly selected validation subset would continue to the point of gross overfitting resulting in increased training time and lower generalization accuracy.
To address this problem, the data loading and generation module 210 provides a procedure that increases the separation distance between the data points of the training and validation subsets.  The model-fitting portion of the field is partitioned into squares of size M.times.M, and half of these squares are randomly assigned for use in training and the rest for validation.  One way to assign squares to the training and validation subsets is to use a regular checkerboard-like partitioning, assigning neighboring squares to different subsets.  A checkerboard-like assignment has desirable packing properties maximizing the distance between the points in the two subsets for a given size of squares.  The size M of each square should be selected such that the squares are sufficiently large to minimize the influence of spatial correlation between training and validation data, and still small enough to provide a training set representative of the variability of the model-fitting part of the field.  The generation and manipulation of spatial data by the data loading and generation module 210 are examples of steps for loading spatial data.”












c.8,ll. 20-50:
“The inspection module 212 primarily provides basic and spatial statistics on a particular region and its attributes.  Correlograms, which are useful tools for describing the spatial variation of data, plot of the correlation coefficient as a function of the separation distance between data points.  Preferably, the present invention selects M to be within a range where correlograms of all topographic features start to approach zero.  This minimizes the spatial dependence between training and validation samples, and 
allows the validation set to better track NN generalization capabilities during 
the training process.
NNs fitted on the obtained spatial data partitions are going to be unstable for two reasons.  First, training of feed forward multilayer NNs, as powerful nonlinear models, is very dependent on weight initialization.  Second, it is influenced by the training set choice with small changes in the training set often causing larger changes in the predictor.  Preferably, the integration module 220 (discussed more fully below) handles the instability of the NN models through multiple model averaging.  In the bagging technique, each predictor is independently trained on N data points sampled with replacement from the N original data points of the training set and the ensemble prediction is obtained by averaging all individual predictors.  Spatial bagging is provided, which consists of training a number of NNs for different random assignments of squares into training and validation subsets followed by averaging the predictions of all such NNs.  This procedure allows combining desirable properties of spatial partitioning and ensemble predictors into a more powerful prediction method.”

c.9,ll.14-21:
“The inspection module 212 also provides spatially statistical information such as the plot of the region and the spatial auto-correlation between data points in attribute space shown through 2-D and 3-D perspective figures as well as through different types of variograms and correlograms.  3-D perspective plots including contour lines can be rotated, panned and zoomed in order to observe all relevant surface characteristics of the region.”


c.12,ll. 13-24:
“To further specialize prediction in each training cluster C.sub.i, the user 202 can also identify subsets L.sub.i, A.sub.i, and H.sub.i by assigning C.sub.i data into three equal-size parts according to the yield.  Hence, the subset L.sub.i corresponds to the lower 33% of the yield in C.sub.i while subsets A.sub.i and H.sub.i represent the average 33% and the highest 33% of the yield in cluster C.sub.i.  Thus, three yield prediction models can be fitted to each cluster in a training portion of the merged yield.  For each point in the test set, its corresponding cluster is identified.  Then, the 
nearest point from the training set which belongs to the same cluster is found and the corresponding regression model is applied.”




c.16,ll. 31-40:
“The recommendation module 222 provides user 202 with recommendations as 
to how to achieve a specific target value.  For example, in precision agriculture, the user is interested in obtaining the best crop yield (the target value).  Thus, the user must know how much fertilizer (i.e., nitrogen, phosphorous, etc.) to apply on each point of the field based on the results of the data analysis.  The recommendation module 222 takes the results of the spatial data analysis and provides a map of the field and indicates how much fertilizer should be applied to each point on the field.”); and  



















for the selected [[a]] portion (said via an “a randomly chosen validation subset” with 
corresponding “problem” being handled via “increases the separation distance between the data points of the training and validation subsets”) of land (said via “each point of the field”) within the identified (min-point-recognized) cluster of the portions of land, 
1) modifying the first set of farming operations (said i.e. “A recipe”) to be 
performed (said via fig. 3:222: “RECOMMENDATION MODULE” “to modify output of measurements” ppm) on the selected portion (said via an “a randomly chosen validation subset” with corresponding “problem” being handled via “increases the separation distance between the data points of the training and validation subsets”) of land (said via “each point of the field”) based on the identified second set of farming (said predicted nitrogen-recipe) operations a selection (via fig. 4: “FEATURE SELECTION”) of one or more crops (via “wheat” cited above) to plant (resulting in “growing wheat” cited above), and 
2) modifying (via fig. 3:210: “a …manipulation module”, cited below) a user 
interface displayed (as manipulated or modified) by a client device (fig. 1:20) of the user to display (via fig. 1:47) a crop growth program (via fig. 1:36: “PROGRAMS”) based on the modified (or optimized) first set of (predicted) farming operations (said i.e. “A recipe” via:


c.4,ll. 14-22:
“The present invention relates to knowledge discovery in spatial data and more particularly to systems and methods for analyzing and extracting useful information from the spatial data. Analyzing and modeling spatial data in accordance uses the following modules: a data generation and manipulation module; a data inspection module; a data preprocessing module; a data partitioning module; a modeling module; and a model integration module. In some embodiments of the present invention, not all of the modules are used to successfully analyze and model the spatial data.”;

c.17,ll. 28-46
“Another advantage of the recommendation module 222 is that it provides results which can be utilized in systems that monitor agricultural machinery and make real time adjustments to the agricultural machinery such that the operation of the machinery is optimized. The optimization can be related to the crop yield or other quality standards or group of standards. The optimization of the agricultural machinery is performed by analyzing data through the systems and methods of the present invention and then relaying that information directly or wirelessly to agricultural machinery equipped to modify output of measurements. The results from the present invention in conjunction with the autonomous control of agricultural machinery provide for optimum yields, with minimum human effort. For example, once the recommendation module 222 has completed analyzing a set of agricultural data, the recommendations can be relayed to agricultural equipment which will automatically modify the output of fertilizer depending on the specific geographic point, thus optimizing the crop yield.”).

Thus, Obradovic does not teach the claimed, as shown in bold above:
A.	“a prediction model trained on crop growth information from a plurality of geographically diverse locations”; 
B.	“a selection of one or more crops to plant”; and

C.	“input...to the prediction model comprising…
2) the first set of farming operations to be performed on the selected portion of land”.




Accordingly, Wang teaches “A.”:
a prediction model (as shown in fig. 1, page 2, of “prediction…models”) trained (resulting in “a model trained” via “transfer learning” or “learning from Argentina to Brazil”) on crop growth information (or “harvest image sequences” for the “soybean growing season in Argentina” or “Argentina growing season” and the “soybean growing season in Brazil”) from a plurality of geographically diverse locations (via “a different geographic location” via: 
pages 1,2:
“Here we extend the approach in You et al. to new regions, specifically Argentina and Brazil. Unlike their study, which tested the model in the same region as it was trained, we test the ability to transfer a model trained in one region to another. The motivation for transfer learning is that the success of deep learning models is largely dependent on the abundance of ground truth training data. The ability to achieve successful crop yield predictions in developing countries with fewer available data points requires the ability to fine-tune pre-trained models from countries where data is more readily available.”;

page 2, both columns:
“The relatively large volume of our data from Argentina and the country’s geographical proximity to Brazil inspired the use of transfer learning to improve predictive performance. A preprocessing step necessitated by our transfer learning approach was to match the lengths of harvest image sequences between Argentina and Brazil. The soybean growing season in Argentina is October to June, while the soybean growing season in Brazil is September to April. In order to keep the time periods consistent, we ignored the first month of the Argentina growing season so that the input tensor, regardless of origin country, covered a period of roughly eight months.”; 

page 2, section 2.2, last paragraph:
“For transfer learning from Argentina to Brazil, we initialized the LSTM model with the parameters from a neural network trained on Argentine soybean harvests. We stripped out the last dense layer of the pre-trained model and replaced it with an untrained dense layer of the same dimensions before training the modified model on the available Brazilian training data. In this manner, we fully recalibrated the last dense layer and fine-tuned the rest of the Argentine model’s parameters”; and

penultimate page, left column, 1st paragraph:
“Analysis (Figures 3 and 4) of our transfer learning model’s performance on test data from a different geographic location than its original training data was promising. Most significantly, using the parameters of our Argentine model as initialization for training led to four-fold speedup in convergence time and improved performance on the Brazil test set.”).

	
Thus one of ordinary skill in the art of data sets at different geographic locations and machine learning can modify Obradovic’s fig. 2:208:DATABASE with another database of a different geographic location, Brazil, than fig. 2:208:DATABASE, in Argentina, and perform machine learning from one geographic database to the next and recognize that the combinations is predictable or looked forward to because Obradovic expresses such a need or “unfulfilled intention or preference”: “it would be advantageous to have a distributed data mining system that can learn from large databases located at multiple sites” via c.2,ll. 14-21, emphasis or emphasis added:
“Furthermore, precision agriculture data is inherently distributed at multiple farms and cannot be localized on any one machine for a variety of practical reasons including physically dispersed data sets over many different geographic locations, security services and competitive reasons.  In such situations, it would be advantageous to have a distributed data mining system that can learn from large databases located at multiple sites.”

wherein “would…have” is defined via Dictionary.com, definition 9, emphasis added:
would1  ,verb
1	a simple past tense and past participle of will1.
2	(used to express the future in past sentences):
He said he would go tomorrow.
3	(used in place of will, to make a statement or form a question less direct or blunt):
That would scarcely be fair. Would you be so kind?
4	(used to express repeated or habitual action in the past):
We would visit Grandma every morning up at the farm.
5	(used to express an intention or inclination):
Nutritionists would have us all eat whole grains.
6	(used to express a wish):
Would he were here!
7	(used to express an uncertainty):
It would appear that he is guilty.
8	(used in conditional sentences to express choice or possibility):
They would come if they had the fare. If the temperature were higher, the water would evaporate.
9	would have, (used with a past participle to express unfulfilled intention or preference):
I would have saved you some but Jimmy took it all.

and Wang fulfills this intention or preference and in addition teaches that machine “learning from Argentina to Brazil” (cited above) results in “four-fold speedup in convergence time and improved performance on the Brazil test set” (cited above).
	Thus, the combination does not teach limitation “B.”
Accordingly, Schafer teaches limitation “B.” of claim 26 of:
	a selection (or “information”) of one or more crops to plant (via “choose what crop to grow” via:
“[0016] In this manner, a farmer can walk or otherwise move around the border of 
his field.  Therefore, not only can economic agricultural advice/information be provided to the farmer that accounts for his location the advice/information can account for the size of the field.  In other words, the farmer can be provided with advice on what crop to grow and where that crop can be best sold from the location of the field, enabling information relating to what crops grow well at that location to be correlated with information relating to where in the locality that crop can be sold.  In addition, by knowing the size of the field the expected crop yield can be taken into account with respect to selling that crop.  For example, a particular size of field, at a particular location could be suited to growing crops A, B, C and D.” ; and
“[0017] However, crop A that is normally very profitable, but is not easily transportable and in the locality of the farmer's field only a market at a significant distance from the field buys the product.  For crop B, the crop is normally valuable, but the specific conditions relating to the farmer's field means that the crop would not grow well.  For crop C, the crop is again profitable, but the local markets would not be able to buy all of the farmer's crop, which must be harvested in a short time period.  However, for crop D, there is a good market in the local area, and the farmer is necessary could harvest over several weeks in order to not swamp the local markets and drive the price down.  Thus, this information can be provided to the farmer in order to help him choose what crop to grow.”
	
Thus one of ordinary skill in the art of selecting based on data can modify Obradovic’s feature selection with Schafer’s teaching of choosing what crop to grow and recognize that the modification is predictable or looked forward to because Schafer’s teaching of “choose what crop to grow” is based on the “information” which is “advice/information” or “advice on what crop to grow” (such as shown in Schafer’s fig. 7(2/2)) thus guiding a person in a selection achieving the “best sold” crop.
Thus, the combination does not teach limitation “C.”.





	Accordingly, Mewes teaches:
C.	input (via the arrows in fig. 1)...to the prediction (via fig. 1:middle-top:159: “PREDICTION”) model (via fig. 1:middle:bottom:154: “MACHINE LEARNING & ARTIFICIAL INTELLIGENCE MODELS”) comprising…
2) the first set of farming operations (or “harvest” and “planting” via fig. 1:112: “CROP & PLANTING INFORMATION”) to be performed (via a “projected harvest date” or “planting…date”) on the selected (selected or specified or named all comprised by “particular”) portion of land (or said “particular field 117” via:
“[0035] Crop and planting information 112 may include data such as crop type, seed type, planting data, growing season data and projections, projected harvest date, crop canopy and soil conditions over time, relative maturity, planting or emergence date, crop temperature, crop moisture, seed moisture, plant depth, row width, and any other crop and plant information that may be used to develop the environmental profile 157 and the predictions of 159 forming the output data 164.  Crop and planting information 112 may further comprise crop management information that incorporates all of the above types of data.  Regardless, crop and planting information 112 may be provided as output data from one or more of phenology models of crop and plant growth, and other methods of predicting crop and plant growth over the course of a growing season, such as continual crop development profiling of the like disclosed in U.S.  Pat.  No. 9,131,644.  Similarly, harvest data may be provided as output data from one or more models of harvestability, such as those disclosed in U.S.  Pat.  No. 9,076,118.  Crop and planting information 112 may also provide further information about crop management actions for the particular field 117.”).

	





Thus one of skill in the art of agricultural precision, as indicated in Obradovi’s fig. 3:222: “RECOMMENDATION MODULE” in the context of “precision agriculture” and “the best crop yield (the target value)”, cited above: c.16,ll. 31-40, and in Mewes’ fig. 1:190: “CLEAR AG ALERTING”: “precision agriculture services”:
“[0063] ClearAg and other alerting is still another service 190 contemplated by the present invention.  ClearAg is an application offering a suite of precision agriculture services, and includes alerts that provide subscribers and other users with actionable information regarding harvest, planting, irrigation, pest/disease, nutrient, and other issues attendant to crop, field, and soil management.”

can modify, with the other said ones of skill in the respective arts of transfer learning and data selection, Obradovic’s teaching of said fig. 3:218: “PREDICTION MODULE”, as already modified via the combination of Wang’s transfer learning, with Mewes’ teaching of the arrows in fig. 1 by:












a)	installing Obradovic’s said fig. 3:218: “PREDICTION MODULE”, as modified via the combination of Wang’s transfer learning, comprised by fig. 3:206: “SPATIAL DATA ANALYSIS AND MODELING MODULE (SDAM)”, upon an output arrow of Mewes’ fig. 1:158: “PREDICTION MODULE FOR PERFORMANCE OF AGRICULTURAL BIOLOGICAL PRODUCT”;
b)	accessing, via a graphical user interface such as Obradovic’s fig. 2:204: “GRAPHICAL USER INTERFACE”, the application of Mewes’ precision agriculture application of fig. 1: “CLEAR AG ALERTING”;
c)	performing precision agriculture in the context of yield based on the accessed application by selecting a crop to grow, via the combination of Schafer, based on the planting and harvest date; and
d)	“planting” or transplanting or performing “irrigation”, Mewes: cited above, or harvesting upon the land when the respective planting or harvesting dates or “alerts”, Mewes: cited above, approach; and
e)	recognizing that the modification is predictable or looked forward to because the modification “supports precision agricultural operations” in the context of a desired yield by a farmer (said “the best crop yield (the target value)”) thus providing support to the farmer in precision agriculture regarding “the best crop yield” “and enables users to customize the various modeling paradigms” or build or modify models, such as Obradovic’s, according to personal preference via Mewes:






“[0008] These systems and methods are provided in a below-ground agricultural 
biological product performance modeling framework that combines customized 
field modeling with machine learning techniques for environmental matching of 
variables to describe a below-ground environment, to understand and predict the 
performance of soil-active agricultural biological products.  The present invention also provides a decision support tool that supports precision agricultural operations based on performance predictions for soil-active agricultural biological products, and enables users to customize the various modeling paradigms performed within the below-ground agricultural biological product performance modeling framework for specific outcomes.”




































Regarding claim 67, Obradovic teaches the method of claim 26, wherein a first 

set of farming operations identifies (via fig. 4:240: “FEATURE SELECTION”) one or 

more of: a type or variant of crop to plant, an intercrop to plant, a cover crop to plant, a date to plant a crop, a planting rate, 

a planting depth (or “soil depth” i.e., “driving variables” i.e., attributes i.e., feature), 
a microbial composition, a date to apply a microbial composition, a rate of application for a microbial composition, an agricultural chemical to apply, a date to apply an agricultural chemical, a rate of application for an agricultural chemical, type of irrigation, a date to apply irrigation, a rate of application for irrigation, whether to replant the crop, whether to replant a different crop within the portion of land, a replant date, a type of nutrient to apply, 

a quantity of nutrient to apply (via “soil N content” i.e., “driving variables” i.e., attributes i.e., feature), 
a location to apply a nutrient, a date to apply a nutrient, a frequency to apply a nutrient, a nutrient application method, a quantity of water to apply, a type of treatment to apply, a quantity of treatment to apply, a location to apply treatment, a date to apply treatment, a frequency to apply treatment, a treatment application method, a harvest date, a harvest method, a harvest order, a piece of equipment to use or purchase, a drainage method to implement, a crop insurance policy to purchase, a period to store a crop, one or more potential crop brokers, one or more potential crop purchasers, one or more harvested crop purchase prices, and one or more harvested crop qualities, wherein the harvested crop qualities includes at least one of: a crop moisture content, a crop protein content, a crop carbohydrate content, a crop oil content, a crop fat content, a crop color, a crop hardness, a measure of wet gluten, a number or percentage of broken grains, a toxin level, a damage level, whether the crop is organic, whether the crop is shade grown, whether the crop is greenhouse grown, whether the crop is fair-wage grown, whether the crop is no-till grown, when the crop is pollution-free grown, when the crop is carbon neutral, and a grading or certification by an organization or agency (via:

c.11,ll. 16-25:
“While global equations are adequate for problems considering a single or a few driving variables, they may not be adequate for more complex problems. In, for example, precision agriculture, the driving variables may be weed density, soil N content, and soil depth. Levels of various driving variables almost always change throughout a field, and the response to a given level of a driving variable can change within a field because of interactions with other driving variables. In addition, there are differences in data distributions and significant amounts of noise can exist.”).
Regarding claim 68, Obradovic teaches the method of claim 26, wherein the (min-points) threshold similarity identifies one or more of: geography, climate, soil type, soil composition (said soil N content), soil and atmospheric temperature, number of growing degree days, and precipitation.
Regarding claim 69, Obradovic teaches the method of claim 26, wherein the crop growth program (38) is periodically (regarding “years”) modified (via training of said prediction module regarding the years) in response to re-applying (“For each…iteration”) the prediction model (or module) to periodically (regarding “years”) accessed (training) crop growth information (for said training via:
c.14,ll. 9-24:
“An ensemble of classifiers must be both diverse and accurate in order to improve accuracy of the whole. Diversity is required to ensure that all the classifiers do not make the same errors. In order to increase the diversity of combined classifiers for spatial heterogeneous databases with attribute instability, one cannot assume that the same set of attributes is appropriate for each single classifier. For each training sample, drawn in a bagging or boosting iteration, a different set of attributes is relevant and therefore each single classifier in iteration should use the appropriate attribute set. In addition, the application of different classifiers on spatial databases, where the data are highly spatially correlated, may produce spatially correlated errors. In such situations the standard combining methods might require different schemes for manipulating the training instances in order to keep the diversity of classifiers.”
c.18,ll. 5-18:
“One advantage that can be readily appreciated is that the present invention provides researchers with the ability to use the knowledge obtained from one data set and extrapolate this knowledge to different agricultural sites, or to the same site, but different years. This is possible because one objective of the present invention is to explain yield variability as a function of the site-specific driving variable. In other words, the present invention provides the ability to analyze how different attributes affect the target value. This objective differs from the majority of research encountered in geostatistics or spatial econometrics where the goal is limited to spatial interpolation, that is, simply obtaining the target value. This ability is a valuable tool that will lead to more efficient and productive management.”).

Regarding 70, Obradovic teaches the method of claim 26, wherein the (min-point) portions of land are fields (or “sub-fields”), plots of land, planting regions, zones, management zones, or sub-portions thereof (via c.7,ll. 41-52:
“In a preferred embodiment, the data loading and generation module 210 provides a data partitioning scheme based on spatial blocking of data (as compared to simple random partitioning) for deriving training, validation, and test subsets. For spatial regression experiments, preferably, the test subset should be spatially separated from the model-fitting data employed by the learning algorithm. In the data-partitioning phase, the area containing the data (a field in an agricultural example) should be split into two spatially disjoint sub-areas (sub-fields) used for model fitting and testing.”)

Regarding claim 72, Obradovic teaches the method of claim 26, wherein the plurality of (min-point-recognized) portions of land are selected (via fig. 4:240: “FEATURE SELECTION”) from locations (or “common…spatial locations” or “a common set of points”) associated with one or more of: a threshold geographic diversity, a threshold environmental diversity, a threshold geographic similarity (via said min-point clustering threshold), and a threshold environmental similarity (via c.9,ll. 56-67:
“In many real life spatial domain applications, the resolution (data points per area) will vary among data layers and the data will not be collected at a common set of spatial locations. Therefore, the data interpolation module 232 is necessary to apply an interpolation procedure to the data to change data resolution and to compute values for a common set of points. Interpolation techniques appropriate for spatial data, such as kriging and interpolation using the minimum curvature method, are often preferable and are provided in the present step in addition to the regular interpolation techniques such as inverse distance interpolation, triangulation techniques, and splining.”).

Regarding claim 73, Obradovic teaches the method of claim 26, wherein the prediction model (or module) is applied to the accessed crop growth (spatial data) information in response to a request from a grower, a technology provider, a service provider, a commodity trader, a broker, an insurance provider, an agronomist, or other entity (or user of fig. 1:20) associated with one or more portions of land in the plurality of portions of land.
Regarding claim 74, Obradovic teaches the method of claim 26, wherein crop productivity (of said wheat) is one or more of crop yield (said wheat production), profit, soil health, carbon sequestration, production at a particular date, and composition profile of crops.
Regarding claim 75, Obradovic teaches the method of claim 26, wherein the accessed crop growth information (of said spatial data) further describes one or more of: rainfall associated with the portion of land, canopy temperature associated with the portion of land, soil temperature of the portion of land, soil moisture of the portion of land, soil nutrients within the portion of land, soil type of the portion of land, 

topography within the portion of land (or said “attribute” of “topography”), 
humidity associated with the portion of land, growing degree days associated with the portion of land, microbial community associated with the portion of land, pathogen presence associated with the portion of land, prior farming operations performed at the portion of land, prior crops grown at the portion of land, other historical field information associated with the portion of land, a crop plant stage, a crop color, a crop stand count, a crop height, a crop root length, a crop root architecture, a crop immune response, a crop flowering, and a crop tasseling (via c.6,l. 64 to c.7,l. 27:

“The data loading and generation module 210 is used to load spatial data from the database 208. Loading data also refers to generating data from the spatial data contained in the database 208 according to specified attributes of the database 208. An "attribute" is used to mean a characteristic of the data, for example, crop yield, nitrogen content, phosphorous content, and other soil chemistry, slope, topography, and/or water capacity. If, for example the database 208 contains agricultural spatial data, the data loading and generation module 210 can generate an attribute with nitrogen-like statistics from a wheat field. A user can use the data loading and generation module 210 to generate data sets of varying complexity and size. In another embodiment, the data loading and generation module 210 provides a spatial data simulator which generates data comparable to real-life spatial data sets. The spatial data simulator enables a user to specify various attributes of crop yield and can specify parameters for each attribute. Using those attributes based on specified parameters, the user can, for example, simulate crop yield. The user may test a certain algorithm for prediction accuracy on a known set of parameters and can instruct the data loading and generation module 210 through the GUI 204 to construct a set of spatial data accordingly. The user may also test the resolution of the sampling, the accuracy of sensors, and which attributes have more influence on crop yield than others. The benefits of spatial data simulator will be readily appreciated in that it also allows the user to test different methods on a single data set to compare the accuracy of the methods rather than testing the methods on different data sets which provides little basis for comparison. Thus, a user can evaluate and experiment with the SDAM module 206 using data sets of desired complexity and size.”).


Regarding claim 76, Obradovic teaches the method of claim 26, wherein the prediction model (or module) comprises one or more of: a generalized linear model, a 
generalized additive model, a non-parametric regression operation, a random forest classifier, a spatial regression operation, a Bayesian regression model, a time series analysis, a Bayesian network, a Gaussian network, 

a decision tree learning operation (via “decision tree learning” cited in the rejection of claim 26: c.10,ll. 1-11), 
an artificial neural network, a recurrent neural network, a reinforcement learning operation, linear/non-linear regression operations, a support vector machine, a clustering operation, and a genetic algorithm operation.

Regarding claim 78, Obradovic teaches the method of claim 26, wherein the accessed crop growth is normalized (via fig. 4:232: “DATA NORMALIZATION”), and wherein normalizing (said via fig. 4:232: “DATA NORMALIZATION”) the crop growth information (to the fixed scale) comprises one or more of: removing format-specific content from the crop growth information, removing or modifying portions of the crop growth information associated with values that fall outside of one or more predefined ranges (resulting in “removing…outliers”), and scaling image information such that each image pixel represents a same distance (via c.9,ll.48-55:
“Data cleaning and filtering module 230 is sometimes necessary due to the high possibility of measurement noise during collection of the spatial data. Data cleaning consists of removing duplicate data points and value outliers, as well as spatial outliers. Data can also be filtered or smoothed by applying a median filter with a window size specified by the user. This provides missing values by averaging the points from the immediate vicinity.”).








Regarding claim 79, claim 79 is rejected the same as claim 26. Thus argument presented in claim 26 is equally applicable to claim 79.
	Regarding claim 80, claim 80 is rejected the same as claim 67. Thus argument presented in claim 67 is equally applicable to claim 80.
Regarding claim 81, claim 81 is rejected the same as claim 68. Thus argument presented in claim 68 is equally applicable to claim 81.
Regarding claim 82, claim 82 is rejected the same as claim 69. Thus argument presented in claim 69 is equally applicable to claim 82.
Regarding claim 83, claim 83 is rejected the same as claim 70. Thus argument presented in claim 70 is equally applicable to claim 83.
Regarding claim 85, claim 85 is rejected the same as claim 72. Thus argument presented in claim 72 is equally applicable to claim 85.
Regarding claim 86, claim 86 is rejected the same as claim 73. Thus argument presented in claim 73 is equally applicable to claim 86.
Regarding claim 87, claim 87 is rejected the same as claim 74. Thus argument presented in claim 74 is equally applicable to claim 87.
Regarding claim 88, claim 88 is rejected the same as claim 75. Thus argument presented in claim 75 is equally applicable to claim 88.
Regarding claim 89, claim 89 is rejected the same as claim 76. Thus argument presented in claim 76 is equally applicable to claim 89.
Regarding claim 91, claim 91 is rejected the same as claim 78. Thus argument presented in claim 78 is equally applicable to claim 91.


Regarding claim 92, claim 92 is rejected the same as claim 26. Thus argument presented in claim 26 is equally applicable to claim 92.
	Regarding claim 93, claim 93 is rejected the same as claim 67. Thus argument presented in claim 67 is equally applicable to claim 93.
Regarding claim 94, claim 94 is rejected the same as claim 68. Thus argument presented in claim 68 is equally applicable to claim 94.
Regarding claim 95, claim 95 is rejected the same as claim 69. Thus argument presented in claim 69 is equally applicable to claim 95.
Regarding claim 96, claim 96 is rejected the same as claim 70. Thus argument presented in claim 70 is equally applicable to claim 96.
Regarding claim 98, claim 85 is rejected the same as claim 72. Thus argument presented in claim 72 is equally applicable to claim 98.
Regarding claim 99, claim 99 is rejected the same as claim 73. Thus argument presented in claim 73 is equally applicable to claim 99.
Regarding claim 100, claim 100 is rejected the same as claim 74. Thus argument presented in claim 74 is equally applicable to claim 100.
Regarding claim 101, claim 101 is rejected the same as claim 75. Thus argument presented in claim 75 is equally applicable to claim 101.
Regarding claim 102, claim 102 is rejected the same as claim 76. Thus argument presented in claim 76 is equally applicable to claim 102.
Regarding claim 104, claim 104 is rejected the same as claim 78. Thus argument presented in claim 78 is equally applicable to claim 104.

Claims 71, 84 and 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obradovic et al. (US Patent 6,865,582) in view of Wang et al. (Deep Transfer Learning for Crop Yield Prediction with Remote Sensing Data) and SCHAFER (US Patent App. Pub. No.: US 2020/0311828 A1) and MEWES et al. (US Patent App. Pub. No.: US 2019/0050741 A1) as applied above further in view of Zhan et al. (US Patent Application Pub. No.: US 2019/0147094 A1). 
Regarding claim 71, Obradovic teaches the method of claim 26, wherein the prediction model (or module) is applied to the accessed crop growth (spatial data) information in response to a triggering event, wherein the triggering event comprises one of: a weather event, a temperature event, a plant growth stage event, a water event, a pest event, a fertilizing event, a farming machinery-related event, a market event a contract event, and a product supply event.
Thus, Obradovic does not teach claim 71 when considered as a whole of:
the prediction model is applied to the accessed crop growth information in response to a triggering event, wherein the triggering event comprises one of: a weather event, a temperature event, a plant growth stage event, a water event, a pest event, a fertilizing event, a farming machinery-related event, a market event a contract event, and a product supply event.





Accordingly, Zhan teaches the claimed:
the prediction (via  “                        
                            
                                
                                    θ
                                
                                
                                    m
                                    o
                                    d
                                
                                
                                    t
                                    ,
                                    l
                                
                            
                        
                    ” “predicted”, cited below) model (via fig. 13:1302: “a model” as shown in fig. 7:706: “Soil Moisture Model”) is applied (as shown in fig. 13: “step 1308”) to the accessed crop growth information (or “previous” “data… corresponding to the series of time points”, in the context of fig. 13:1302: “soil moisture” “providing recommendations for…growing”, used for “the current data”) in response (via “Model…responding” to “a certain threshold” “that will produce a response”) to triggering event (or “a time-based or event-based trigger”), wherein the triggering event comprises one of: a weather (“rainfall”) event, a temperature event, a plant growth stage event, a water event, a pest event, a fertilizing event, a farming machinery-related event, a market event a contract event, and a product supply event (via:
“[0004] Soil moisture plays a key role in surface and subsurface hydrology by 
affecting various physical processes, including soil water retention, infiltration, evapotranspiration, or runoff, as well as soil nutrient dynamics. Accurately simulating soil moisture is a prerequisite for accurately simulating soil nutrient and, ultimately, providing recommendations for application of nitrogen or other nutrients to growing fields.”


















“[0060] In an embodiment, model and field data is stored in model and field data 
repository 160.  Model data comprises data models created for one or more fields.  For example, a crop model may include a digitally constructed model of the development of a crop on the one or more fields.  "Model," in this context, refers to an electronic digitally stored set of executable instructions and data values, associated with one another, which are capable of receiving and responding to a programmatic or other digital call, invocation, or request for resolution based upon specified input values, to yield one or more stored or calculated output values that can serve as the basis of computer-implemented recommendations, output data displays, or machine control, among other things.  Persons of skill in the field find it convenient to express models using mathematical equations, but that form of expression does not confine the models 
disclosed herein to abstract concepts; instead, each model herein has a practical application in a computer in the form of stored executable instructions and data that implement the model using the computer.  The model may include a model of past events on the one or more fields, a model of the current status of the one or more fields, and/or a model of predicted events on the one or more fields.  Model and field data may be stored in data structures in memory, rows in a database table, in flat files or spreadsheets, or other forms of stored digital data.”
“[0126] To estimate the conditional likelihood function, a loss function is 
specified to quantify the cost associated with using P as the parameter values when the actual parameter values were P.sub.best with each data assimilation trial (at each time step inside the assimilation window).  Here .sup.h.theta..sub.obs (P, .theta..sub.mod) is defined as quadratic: 
…
where t represents a time step and l represents a soil layer; T refers to the assimilation window; L refers to the soil layers with observations available;                         
                            
                                
                                    θ
                                
                                
                                    m
                                    o
                                    d
                                
                                
                                    t
                                    ,
                                    l
                                
                            
                        
                      and .theta..sub.obs.sup.t,l are predicted and observed soil moisture content for soil layer/at time step t respectively.”

















“[0155] In step 1304, the server 170 is programmed to identify a time-based or event-based trigger for a first of the plurality of model parameters. The time-based or event-based trigger can be a season where a historical rainfall average exceeds a certain threshold, a certain period after a heavy rainfall, or a certain period after a heavy rainfall through a certain soil layer. Such a trigger generally corresponds to the beginning of a period when measurement data is especially suited or unsuited for learning one of the model parameters and thus can signal enabling or disabling optimizing the value of the parameter with respect to the measurement data.”

wherein “threshold” is defined via Dictionary.com, emphasis added to definition 6a “that will produce a response”:
BRITISH DICTIONARY DEFINITIONS FOR THRESHOLD
threshold

noun
1	Also called: doorsill a sill, esp one made of stone or hardwood, placed at a doorway
2	any doorway or entrance
3	the starting point of an experience, event, or venture:
on the threshold of manhood
4	psychol the strength at which a stimulus is just perceived:
the threshold of consciousness Compare absolute threshold, difference threshold
	5	a	a level or point at which something would happen, would cease to
happen, or would take effect, become true, etc
b	(as modifier)threshold price; threshold effect
6	a	the minimum intensity or value of a signal, etc, that will produce a 
response or specified effect:
a frequency threshold
b	(as modifier): a threshold current; and


“[0157] In step 1308, the server 170 is programmed to perform SDA through the 
series of time points as soon as the plurality of measured values are received for each of the series of time points.  Specifically, the server 170 is configured to implement a series of data assimilation trials corresponding to the series of time points, each including executing an optimization method to optimize values of the plurality of mode; parameters with respect to the plurality of measured values for the corresponding time point, thereby obtaining a plurality of optimized values for the plurality of parameters.  The optimization method can be PSO or PF. The sequential nature of the data assimilation means each subsequent data assimilation trial is related to a previous data assimilation trial.  For example, the set of optimized values from a previous data assimilation trial can be used as initial particles for the current data assimilation trial, or the final search space for the parameters can be used to limit the search space in the current data assimilation trials.”)

Thus one of ordinary skill in the art of prediction models can modify Obradovic’s prediction module to input data from the rainfall trigger and recognize that such a modification in predictable or looked forward to because such inputting or “assimilation” is “used to improve model predictions” via Zhan:
“[0005] Near surface soil moisture observations can provide useful information that lead to improved estimation of land surface state variables in hydrologic models. With the availability of high quality observational data, soil moisture information from remote and ground sensing is increasingly used to improve model predictions of soil moisture and ultimately nutrient mobility, irrigation requirements, ponding risks, etc. However, it is a challenge to scale such data assimilation efforts into grower-facing digital agriculture tools due to heavy computational demands.”

Regarding claim 84, claim 84 is rejected the same as claim 71. Thus argument presented in claim 71 is equally applicable to claim 84.
Regarding claim 97, claim 84 is rejected the same as claim 71. Thus argument presented in claim 71 is equally applicable to claim 97.













Claims 77, 90 and 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obradovic et al. (US Patent 6,865,582) in view of Wang et al. (Deep Transfer Learning for Crop Yield Prediction with Remote Sensing Data) and SCHAFER (US Patent App. Pub. No.: US 2020/0311828 A1) and MEWES et al. (US Patent App. Pub. No.: US 2019/0050741 A1) as applied above further in view of LEVINE et al. (US Patent App. Pub. No.: US 2016/0179994 A1).
Regarding claim 77, Obradovic teaches the method of claim 26, wherein the accessed crop growth (spatial data) information is collected from one or more of:  sensors (corresponding to “new sensor technologies’”) located at a portion of land (said sub-fields), satellites, aircraft, unmanned aerial vehicles, land-based vehicles, and land-based camera systems (via c.1,l. 60 to c.2,l.13:
“Precision agriculture is one of the applications which will prosper from novel spatial data mining techniques. Technological advances, such as global positioning systems, combine-mounted on-the-go yield monitors, and computer controlled variable rate application equipment, provide an opportunity for improving upon the traditional approach of treating agricultural fields as homogenous data distributions. In precision agriculture, environmental characteristics at a sub-field level are used to guide crop production decisions. Instead of applying management actions and production inputs uniformly across entire fields, they are varied to better match site-specific needs, thus increasing economic returns and improving environmental stewardship. Lower costs and new sensor technologies are enabling agriculture producers to collect large quantities of site-specific data from which future site-specific management decisions can be derived. However, methodologies to efficiently interpret the meaning of these large and multi-featured data sets are lacking. Therefore, for precision agriculture and other applications, spatial data mining techniques are necessary in order to successfully perform data analysis and modeling.”).

Thus, Obradovic does not teach the claimed:
“sensors located at…satellites, aircraft, unmanned aerial vehicles, land-based vehicles, and land-based camera systems.”


Accordingly, Levine teaches the claimed:

(fig. 1: “Geomatic Data Creation”) located at (outer-space, sky, street, fixed and ground as shown by said geomatic data creation).
Thus one of ordinary skill in the art of sensors can modify Obradovic’s sensor technologies to include the geomatic data creation with respective sensors located in outer-space, the sky, in the street, fixed somewhere and on the ground and recognize that such a modification is predictable or looked forward to because the geomatic creation results in “reliable and accurate information” via Levine:
“[0013] FIG. 1 is a schematic view of a data collection system 100 according a disclosed system. In general, data pertaining to energy resources at different levels of resolution may be aggregated from different sources and analyzed to generate reliable and accurate information regarding energy resources and consumption. To this end, in an embodiment, satellite imaging system 102, airborne sensors 104, street-level sensors 106, fixed sensors and sensor nets 107, and ground truthing system 108 of data collection system 100 may collect information regarding terrain, weather conditions, particulate matter, ground cover, infrastructure, subsurface geology, hydrology and other human, physical and environmental dynamics using their respective techniques. Furthermore, this collected information may be transferred to and stored in data storage system 110.”).

Regarding claim 90, claim 90 is rejected the same as claim 77. Thus argument presented in claim 77 is equally applicable to claim 90.
Regarding claim 103, claim 103 is rejected the same as claim 77. Thus argument presented in claim 77 is equally applicable to claim 103.





Claim 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obradovic et al. (US Patent 6,865,582) in view of Wang et al. (Deep Transfer Learning for Crop Yield Prediction with Remote Sensing Data) and SCHAFER (US Patent App. Pub. No.: US 2020/0311828 A1) and MEWES et al. (US Patent App. Pub. No.: US 2019/0050741 A1) as applied above further in view of Diepeveen et al. (Identifying key crop performance traits using data mining).
Regarding claim 105, Obradovic as combined teaches the method of claim 26, wherein the plurality of geographically diverse locations (said corresponding to “many different geographic locations” as modified via the combination) are different from locations (via “not…a common set of spatial locations”) of the identified (via said “to find” or “to discover”) cluster (via said by “clustering”) of portions of land (via c.9,ll. 56-67:
“In many real life spatial domain applications, the resolution (data points per area) will vary among data layers and the data will not be collected at a common set of spatial locations.  Therefore, the data interpolation module 232 is necessary to apply an interpolation procedure to the data to change data resolution and to compute values for a common set of points.  Interpolation techniques appropriate for spatial data, such as kriging and interpolation using the minimum curvature method, are often preferable and are provided in the present step in addition to the regular interpolation techniques such as inverse distance interpolation, triangulation techniques, and splining.”).

	Thus Obradovic does not teach, as indicated in bold above, the claimed “locations are different from locations”.
	




Accordingly, Diepeveen teaches the claimed: 
locations are different from locations (via “differing…geographic condition at each trial location” as indicated in page 4, Table 1: Calingiri, Carnamah, Gairdner, Spear (Australia) via page 2, last paragraph:
“The generation of crop variety information is often from research trials, where a new variety is compared with other varieties that are available to the farmer. These trials may be carried out at one or more locations under regional farmer practices. The data is then combined and averages produced for each trial measurement. The summarizing of the variety yield and performance is often affected by variability within and between the trials. With differing environmental and geographic condition at each trial location, the simple average yield may not necessarily capture an accurate measure of the trial measurement. By taking account of these differences, a better average can be obtained.”).

Thus, one of ordinary skill in the art of data collection can modify Obradovic’s teaching of “many different geographic locations” and “not…a common set of spatial locations” to include said Brazil, Argentina and Calingiri, Carnamah, Gairdner, Spear for collecting data in a respective databaseAmerica and databaseAustralia and recognize that the modification is predictable or looked forward to because the modification serves as “a tool…to enable greater yield performance” via Diepeveen, page 2, 1st full paragraph:
“Results from the principal component analyses using a prediction dataset for one Western Australian agricultural region is illustrated as a biplot in Figure 1. This plot displays the relationship between the varieties and the traits. The closer the trait is to the arrow point, the greater the correlation between that variety and trait. This analysis provides a tool for identifying relationships between traits and varieties specific for a location or region that the farmer can assess. In some cases, the farmer may be able to change his/her farmer practice to enable greater yield performance. For example, providing nitrogen fertilizer just prior to grain filling will alter the protein content of the grain given suitable environmental conditions. In other situations, the farmer could minimize the effect of an environmental impact through weed or disease spraying.”

 

Suggestions
Applicant’s disclosure (US 2019/0050948 A1) states via, emphasis added:
“[0034] The grower client device 102 communicates with the crop prediction system 125 via the network 120 to request and receive crop prediction information, such as predictions of crop production, selections of crops to plant, and farming operations that, when performed, optimize crop productivity. In one embodiment, the grower client device 102 accesses the crop prediction system 125 via an interface 130 generated by the crop prediction system 125. In some embodiments, the grower client device 102 receives user input from a grower describing geographic and agricultural data associated with one or more portions of land farmed by a user of the grower client device, for instance in conjunction with a request for crop prediction information. The geographic and agricultural data from the grower client device 102 can be used by the crop prediction system 125, for instance to train one or more crop prediction models and/or as an input to previously trained crop prediction models in order to predict crop production and identify a set of farming operations that can optimize crop production.”

Claim 26 does not claim “receive…predictions of crop production, selections of crops to plant”; thus, the method claim 26 can be optimized even more in view of applicant’s disclosure (fig. 8:835) where said “selection” is of selecting farming operations directed to identifying a variety or variant (via applicant’s fig. 6: “Crop Variety:” “CORN_008” “CORN_015” “CORN_110”) of crop to plant. Similarly, said MEWES teaches a “crop variety-specific models” [0043] but does not teach the identification of the variety to plant wherein “variety” is defined via Dictionary.com:
variety, noun, plural va·ri·e·ties.
7	a type of animal or plant produced by artificial selection.

BRITISH DICTIONARY DEFINITIONS FOR VARIETY
variety, noun plural -ties
4	a	taxonomy a race whose distinct characters are insufficient to justify 
	classification as a separate species; a subspecies
b	horticulture stockbreeding a strain of animal or plant produced by artificial breeding

Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397.  The examiner can normally be reached on Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667